Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    March 09, 2016

The Court of Appeals hereby passes the following order:

A16A0973. LEGREE v. THE STATE.

      Presently before the Court is the motion filed by the appellant on February 15,
2016, to remand this case to the trial court for a hearing on the issue of whether he
received effective assistance of counsel at his criminal trial. When it appears that an
appellant has had no opportunity to assert at the trial level any claim of ineffective
assistance of trial counsel, an appeal should ordinarily be remanded to the trial court
for an evidentiary hearing on the issue. Garland v. State, 283 Ga. 201, 202-203 (657
SE2d 842) (2008); Patel v. State, 278 Ga. 403 (9) (603 SE2d 237) (2004); Acey v.
State, 281 Ga. App. 197 (4) (635 SE2d 814) (2006); Blackwood v. State, 277 Ga.
App. 870 (4) (627 SE2d 907) (2006). The State has not objected to the appellant’s
motion.


      The appellant’s motion is hereby GRANTED. Upon resolution, by order of the
trial court, of the appellant’s ineffective assistance of counsel claim, the Clerk of the
State Court of Chatham County is directed to retransmit the record to this Court. At
that time, the appellant’s appeal from his criminal conviction will be redocketed and
briefing shall be as provided in the new notice of docketing.
Court of Appeals of the State of Georgia
                                     03/09/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.

                                               , Clerk.